Order entered May 30, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00605-CV

                         EXPERT TOOL & MACHINE, INC., Appellant

                                               V.

                               SEAN PETRAS, ET AL, Appellees

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-006986

                                           ORDER
       Before the Court is Mark Alexander’s May 29, 2014 motion to withdraw as appellant’s

counsel. In the motion, Mr. Alexander states, and our records reflect, appellant has retained

James Bowen as counsel, and Mr. Bowen has filed an appearance. Accordingly, we GRANT

Mr. Alexander’s motion and DIRECT the Clerk of the Court to remove Mr. Alexander as

counsel for appellant.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE